                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

ANTHONY D. BOOKER,                               §
                                                 §
                       Petitioner,               §
                                                 §
v.                                               §
                                                 §            Civil Action No. 7:19-cv-073-O-BP
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                       Respondent.               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. § 2254 in which Petitioner challenges

his conviction for the offense of burglary of a building and the resulting ten-year sentence. The

United States Magistrate Judge entered his Findings, Conclusions, and Recommendation in which

he recommends that the petition be dismissed as time-barred. See ECF No. 10. Objections were

filed by Petitioner. ECF No. 13. The District Court reviewed de novo those portions of the

Findings, Conclusions, and Recommendation to which objections were made and reviewed the

remaining Findings, Conclusions, and Recommendation for plain error. Finding no error, I am of

the opinion that the findings of fact, conclusions of law, and reasons for dismissal set forth in the

Magistrate Judge’s Recommendation are correct and they are hereby adopted and incorporated by

reference as the Findings of the Court.1




       1
         The Court notes that October 8, 2017, the date on which Petitioner’s conviction was to
become final, was a Sunday. Therefore, Petitioner’s conviction actually became final on Monday
October 9, 2017, the last day on which he could have filed a notice of appeal. See Tex. R. App. P.
4.1(a). This determination has no impact on the result in this case.
     For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED with

prejudice as TIME-BARRED.

     SO ORDERED this 22nd day of October 2019.


                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE




                                         -2-
